Case 3:18-cv-01112-BJD-PDB Document 14 Filed 06/17/19 Page 1 of 1 PageID 69



                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

CHRISTOPHER BROCK,

             Plaintiff,

v.                                                      NO. 3:18-cv-1112-J-39PDB

CITY OF JACKSONVILLE, FL, &
JACKSONVILLE POLICE AND
FIRE PENSION FUND,

             Defendants.




              Order Granting Motion to Substitute Counsel

      The defendants have filed a motion to substitute Adina Teodorescu, Esquire,
as lead trial counsel in place of Wendy Byndloss, Esquire. Doc. 13. The circumstances
warrant the requested relief: Ms. Byndloss is leaving the Office of General Counsel,
which represents the defendants; lawyers with that office continue to represent the
defendants; the notice requirements of Local Rules 2.03(b) and 3.01(g) have been
provided without objection; and there is no indication the requested relief will
interfere with case management. The Court therefore grants the motion to substitute
counsel, Doc. 13; permits Ms. Byndloss to withdraw from representing the
defendants in this case; substitutes Ms. Teodorescu as lead trial counsel; and
directs the clerk to update the docket accordingly.

      Ordered in Jacksonville, Florida, on June 17, 2019.




c:    Counsel of Record
